 
Exhibit 10.1


Steven Kriegsman, CEO
CytRx Corp.
11726 San Vicente Blvd
Los Angeles, CA 90049
Phone: 310-826-5648
Fax: 310-826-6139


Re: Investment Banking Agreement with Legend Securities, Inc.


Dear Mr. Kriegsman,


This letter (the “Agreement”) shall confirm the engagement of Legend Securities,
Inc., (“Legend”) by CytRx Corporation (the “Company” and collectively the
“Parties” ) for purposes of providing, on a non-exclusive basis, investor
awareness and business advisory services as set forth below in consideration for
the fees and compensation described hereinafter:


1.
The Agreement shall be effective as of the date it is executed by the Parties
(the “Effective Date”).

2.
The Company agrees to provide Legend such information, hisptorical financial
data, projections, proformas, business plans, due dilligence documentation, and
other information (collectively the “Information”) in the possession of the
Company that Legend may reasonably request or require to perform the Services
(as hereinafter defined) set forth herein. The Information provided by the
Company to Legend shall be true, complete and accurate in all material respects
as of the date specified therein and shall not set forth any untrue statements
nor omit and fact required or necessary to make the Information provided not
misleading; provided that Legend acknowledges and agrees that the Company shall
not provide any information that the Company deems to be confidential. The
Company authorizes Legend to use such Information soley in connection with its
performance of the Services.

3.
Legend will use its best efforts to furnish ongoing investor awareness and
business advisory services (the “Services”) as the Company may from time to time
reasonably request the Services shall include, without limitation, the
following:

 
Ø
Assistance with investor presentations such as, but not limited to, PowerPoint
slide presentations, broker/dealer fact sheets, financial projections and
budgets;

 
Ø
Sponsorship to capital conferences;

 
Ø
Identification and evaluation of financing transactions;

 
Ø
Identification and evaluation of acquisition and/or merger candidates;

 
Ø
Introductions to broker/dealers, research analysts, and investment companies
that Legend believes could be helpful to the Company, including expanded
introductions to broker/dealers, analysts and potential investors in regions
outside of the New York area;

 
Ø
Arranging meetings between CytRx management and broker/dealers, research
analysts, and investment companies in coordination with the Company’s
management’s travel schedule;

 
Ø
Providing the CEO of the Company a detailed report, no less frequently than once
every two months, substantiating Legend’s activities conducted pursuant to this
Agreement during the preceding period.

 
 
 
 

--------------------------------------------------------------------------------

 
 
4.
The term of this Agreement shall be twenty-four (24) months from the Effective
Date of this Agreement; provided that the Company may, in its sole discretion,
extend the Term for up to an additional six (6) months by providing notice of
such extension to Legend at any time prior to the expiration of this Agreement
(such period, as it may be extended pursuant to this sentence, the "Term"), and
the additional compensation owed to Legend during any such extension shall be
the Monthly Advisory Fee described hi Section 5. Except as set forth in this
paragraph, the Agreement may not be terminated by the Parties other than as a
result of a material breach of any provision of this agreement that is not cured
within ten (10) days following notification thereof by the non-breaching party.

 
5.
In consideration for the services described herein, the Company shall pay to
Legend a monthly advisory fee of thirty thousand dollars ($30,000.00) per month
(the "Monthly Advisory Fee"). The first month advisory fee shall be paid to
Legend on the Effective Date and thereafter no later than the fifteenth (15th)
day of each monthly anniversary of the Effective Date during the Term of this
Agreement; provided that no fee shall be payable if Legend is in default of its
obligations to deliver the report to the Company’s CEO described in Section 3
above unless and until such report is delivered. The Monthly Advisory Fee shall
be earned and payable each month and may not be deferred by the Company unless
the Company submits a written request to the Legend and Legend approves such
request in writing. The Monthly Advisory Fee shall be mailed to Legend at the
following address:



Legend Securities, Inc
Attn: Salvatore Caruso
45 Broadway 32nd Fl.
 New York, NY 10006
Phone: 212-344-5747 ext 3031
Fax: 212-898-1224


6.
Simultaneously with the execution of this Agreement, the Company shall issue and
deliver to Legend a common stock warrant (the “WARRANT”) for the purchase of
five hundred thousand (500,000) shares of the Company’s common stock with an
exercise price equal to the closing price on the Effective Date. Notwithstanding
the foregoing, the Company shall vest completely and in favor of the Legend as
follows:



Date                                                                                                      Number
of Warrants
The Effective
Date                                                                                                  100,000
Each Six-Month Anniversary of The Effective Date until fully vested   100,000


7.
The Warrant, upon issuance, shall be fully paid, non-assessable, and free of any
restrictions on transfer, but for those restrictions that are the result of
State or Federal securities laws. The Warrant shall be issued to Legend in the
form of a warrant agreement (the “Warrant Agreement”), which shall be in a  form
and content reasonably satisfactory to Legend and its counsel and the Company
and its counsel. The Warrant Agreement shall provide for, among other
provisions, the above terms and the following: (1) The Warrant shall expire five
years after the date that the Warrant Agreement is issued; (2) The Warrant
Agreement shall have customary anti-dilution provisions for stock dividends,
splits, mergers, and sale of substantially all assets of the Company; (3) Legend
may exercise the Warrant at any time after signing the Warrant Agreement to the
extent vested as described in Section 6; (4) The Warrants shall contain a
“Cashless Exercise” provision that may be utilized 180 days after issuance if
there is not an effective Registration Statement covering the underlying common
shares; (5) The Company shall reserve , and at all times have available, a
sufficient number of shares of its common stock to be issued upon the exercise
of the Warrant; and (6) The Company shall grant unlimited "piggy back"
registration rights, at the Company's expense, to include the shares of the
underlying common stock in any registration statement filed by the Company under
the Securities Act of 1933 relating to an underwriting of the sale of shares of
common stock or other security of the Company, subject to existing contractual
obligations of the Company and other customary limitations.


 
 

--------------------------------------------------------------------------------

 
 
8.
The Company will promptly notify Legend in writing upon the filing of any
registration statement or other periodic reporting documents filed pursuant to
the rules and regulations of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.



9.
The Company recognizes that Legend now renders and may continue to render
financial consulting, management, investment banking and other services to other
companies that may or may not conduct business and activities similar to those
of the Company. Legend shall be free to render such advice and other services
and the Company hereby consents thereto. Legend shall not be required to devote
its full time and attention to the performance of its duties under this
Agreement, but shall devote sufficient time and attention as is reasonably
necessary to fulfill its obligation hereunder.



10.
During the Term of this Agreement the Company covenants, promises and agrees
that the Company shall immediately notify Legend if it is the subject of any
material investigation or material litigation.



11.
This Agreement shall be governed by and construed under the laws of the State of
New York without regard to principals of conflicts of laws provisions. In the
event of any dispute between the Company and Legend arising under or pursuant to
the terms of this Agreement, or any matters arising under the terms of this
Agreement, the same shall be settled only by arbitration through FINRA Dispute
Resolution in County of New York, New York City, State of New York, in
accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrators shall be final and binding upon
the Company and Legend and may be enforced in any court of appropriate
jurisdiction. This Agreement shall be construed by and governed exclusively
under the laws of the State of New York, without regard to its conflicts of law
provisions. The venue shall be in County of New York, NY.



12.
The Company shall reimburse Legend for all approved out of pocket expenses,
including without limitation acceptable travel and lodging, printing, legal, and
mailing cost that Legend may incur in performance of the Services under this
Agreement, provided Legend receives the Company's prior approval for any and all
out of pocket expenses above five hundred dollars.



13.
[A]  The Company shall indemnify and hold harmless Legend and its directors,
officers, employees, agents, attorneys and assigns from and against any and all
losses, claims, costs, damages or liabilities (including the reasonable fees and
expenses of legal counsel) to which any of them may become subject in connection
with the investigation, defense or settlement of any actions or claims:
(i)caused by any untrue statement or alleged untrue statement of any material
fact contained in any Information provided by the Company or the omission or
alleged omission to state a material fact required to be stated in any such
Information or necessary to make the statements in any Information not
misleading, provided such Information was used by Legend in rendering any
Service hereunder; (ii) arising in any manner out of or in connection with the
rendering of Services by Legend hereunder; or (iii) otherwise in connection with
this Agreement; provided, however, that the Company will not be liable in any
such case if and to the extent that any such loss, claim, cost, damage or
liability arises out of any breach of this Agreement by Legend, or any
misrepresentation or alleged misrepresentation of the material facts provided to
Legend by the Company or arising from acts of gross negligence or malfeasance by
Legend or any breach by Legend of this Agreement.



 
 

--------------------------------------------------------------------------------

 
 
[B]           Legend shall indemnify and hold harmless the Company and its
directors, officers, employees, agents, attorneys and assigns from and against
any and all losses, claims, costs, damages or liabilities (including the
reasonable fees and expenses of legal counsel) to which any of them may become
subject in connection with the investigation, defense or settlement of any
actions or claims: (i) caused by any untrue statement or alleged untrue
statement of any material fact contained in any information provided by Legend
other than Information provided to Legend by the Company ("Legend Information")
or the omission or alleged omission to state a material fact required to be
stated in any such Legend Information or necessary to make the statements in any
Legend Information not misleading; (ii) arising in any manner out of or in
connection with the rendering of Services by Legend hereunder; or (iii)
otherwise in connection with this Agreement; provided, however, that Legend will
not be liable in any such case if and to the extent that any such loss, claim,
cost, damage or liability arises out of any breach of this Agreement by the
Company or arising from acts of gross negligence or malfeasance by the Company
or any breach by the Company of this Agreement


[C]           Promptly after receipt of notice of the commencement of any
action, the party against whom an action is brought (the "Indemnified Party")
shall, if a claim is also being made against the other party (the "Indemnifying
Party") for indemnification pursuant to this Agreement, notify the Indemnifying
Party in writing of such action; provided that, the Indemnifying Party shall be
relieved from any obligation to indemnify the Indemnified Party pursuant to this
Agreement to the extent that any delay by the Indemnified Party to provide
notice to the Indemnifying Party pursuant to this Section impairs or prejudices
the Indemnifying Party's ability to assume and defend any such action. In case
any such action shall be brought against the Indemnified Party it shall notify
the Indemnifying Party of the commencement of such action, and the Indemnifying
Party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
the Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume and undertake the defense of such
action, the Indemnifying Party shall not be liable to the Indemnified Party
under this paragraph 13 for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense of such action; if the
Indemnified Party retains its own counsel, then Indemnified Party shall pay all
fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnifying Party and the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.

 
 

--------------------------------------------------------------------------------

 
 
14.
The Company acknowledges that Legend has made no guarantees that its performance
hereunder will achieve any particular result with respect to the Company's
business, stock price, trading volume, market capitalization or otherwise.



15.
All notices hereunder shall be in writing and shall be validly given, made or
served if in writing and delivered in person or when received by facsimile
transmission, or five days after being sent first class certified or registered
mail, postage prepaid, or one day after being sent by nationally recognized
overnight carrier to the party for whom intended at the address set forth after
each Parties signatures.



16.
If any clause or provision of this Agreement is illegal, invalid or
unenforceable under applicable present or future Laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible and as may be legal, valid and enforceable. In the
event any clause or provision of this Agreement is illegal, invalid or
unenforceable as aforesaid and the effect of such illegality, invalidity or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this entire Agreement provided such party
exercises such right within a reasonable time after such occurrence.



17.
The Parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement and that this Agreement has been
fully reviewed and negotiated by the Parties and their respective counsel. In
the event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.



18.
This Agreement may not be modified, amended, supplemented, canceled or
discharged, except by written instrument executed by all Parties. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the Parties. To be effective, all waivers must be in writing, signed by
both Parties. The rights and remedies of the Parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.



19.
This Agreement contains the entire understanding of the Parties in respect of
its subject matter and supersedes all prior agreements and understandings (oral
or written) between or among the Parties with respect to such subject matter.
The Parties agree that prior drafts of this Agreement shall not be deemed to
provide any evidence as to the meaning of any provision hereof or the intent of
the Parties with respect thereto. Any amendment or modification to the Agreement
shall be by written instrument only and must be executed by a representative,
with complete authority, from the Company and Legend.


 
 

--------------------------------------------------------------------------------

 





20.
This Agreement may be executed in any number of counterparts, each of which
shall bean original but all of which together shall constitute one and the same
instrument. A telecopy signature of any party shall be considered to have the
same binding legal effect as an original signature.



21.
In the event that any dispute among the Parties to this Agreement should result
in litigation, the substantially prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such substantially prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals and collection.



[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]





 
 

--------------------------------------------------------------------------------

 

 
If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute and agreement between us.




Very truly yours,
 
/s/ SALVATORE CARUSO
Legend Securities, Inc.








Accepted and approved this 5th day of August, 2013

 
By: /s/ STEVEN KRIEGSMAN
    President and CEO
    CytRx Corporation

